John E. Jennings, Judge. Jack Dees appeals from an order of the Pike County Chancery Court dated September 13, 1988, which found him in contempt of court for nonpayment of child support and sentenced him to thirty days in jail. His sole argument here is that the court erred in finding him in contempt. We agree and reverse. The parties were divorced on January 7, 1982. The decree incorporated by reference a property settlement agreement between the parties. The agreement provided that appellant would have custody of the two oldest children and appellee would have custody of the youngest. It contained three provisions dealing with child support. Defendant [Appellant] will pay to the Plaintiff through the registry of the Court the sum of $100.00 weekly child support. In the event that Plaintiff should remarry, then in that event, each party will support the minor children in their home. The parties agree that the provisions of this agreement relating to custody and support of the children are subject to the modification and approval of this Court and that the other terms relating to property are contractual. On November 14, 1984, custody of all three children was placed in the appellee. In September 1986, appellee filed a petition for citation for contempt alleging that appellant was behind in the payment of child support. Sometime later that month appellee remarried. The hearing on that petition was held on May 6,1987. Appellant was represented by counsel but did not personally appear. The trial court granted appellee a judgment for $3,500.00, representing arrearages accrued to May 1, 1987. There is no indication that the appellant asked the court to relieve him of his duty to pay child support at this time, despite the provision in the decree. The court’s order neither relieved the appellant from paying nor imposed a new obligation on him, and no appeal was taken from the order. Another petition for citation was filed approximately one year later. It again contained an allegation that appellant was in arrears in paying child support. At a hearing on July 20,1988, the chancellor found that appellant was in arrears in the amount of $5,700.00 since May 6,1987, and that he was in contempt “for the willful non-payment of child support as ordered by the court.” The chancellor sentenced appellant to thirty days in jail and expressly continued child support at the rate of $ 100.00 per week. Only the propriety of the court’s finding of contempt and consequent jail sentence are raised on this appeal.  Unquestionably the chancellor had authority to punish the appellant for willful disobedience of an order of the court. See Hervey v. Hervey, 186 Ark. 179, 52 S.W.2d 963 (1932). In the case at bar, although the decree clearly directs the appellant to pay child support, it also provides that should appellee remarry “each party will support the minor children in their home.” It is conceded that at least since September, 1986, the appellee was remarried, and did have primary custody of all three children. The appellant cannot be found in willful contempt of an order of the court if he has not violated that order. The general principles stated in 17 Am. Jur. 2d Contempt, § 52 are applicable here: Before a person may be held in contempt for violating a court order, the order should inform him in definite terms as to the duties thereby imposed upon him, and the command must therefore be express rather than implied. Indefiniteness and uncertainty in a judgment, order, or decree may well constitute a good defense in proceedings for contempt based on violation of the judgment, order or decree. The very nature of the proceeding in either civil or criminal contempt for an alleged disobedience of a court order requires that the language in the commands be clear and certain. Whether the allegedly violated order contains such language depends upon the circumstances of the individual case. In determining, in contempt proceedings, whether an order has been violated, the order will not be expanded by implication beyond the meaning of its terms when considered in the light of the issues and the purpose for which the suit was brought. The order must be so specific and definite as to leave no reasonable basis for doubt as to its meaning. We recognize that the appellant’s unilateral termination of child support, without obtaining prior approval by the court, may render him liable for arrearages accruing until approval is obtained. See e.g., Thompson v. Thompson, 254 Ark. 881, 496 S.W.2d 425 (1973); Stracener v. Stracener, 6 Ark. App. 1, 636 S.W.2d 877 (1982). But exposure to civil liability is not the question here — the question is whether the appellant can be said to be in willful contempt of an order issued by the chancery court.  Appellee contends that appellant’s failure to ask the court, at the earlier hearing, to relieve him of his child support obligation and his making of several child support payments even after that hearing demonstrate a lack of reliance on the divorce decree. Appellant, however, need not demonstrate reliance to avoid a finding of contempt, if he is not in violation of the express provisions of the decree. Reversed. Rogers, J., dissents.